Citation Nr: 1416932	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50-percent disabling.

2.  Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2000, and from December 2002 to February 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for sleep apnea.  Although the notice of disagreement received in March 2010 specified that the contested decision was issued in December 2009, the notice of disagreement was still timely as to the initial May 2009 denial and, in the context of a service connection claim, the Board will apply the notice of disagreement back, as this is most favorable to the Veteran. 

Also on appeal is a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued a 50-percent rating for the PTSD and denied the service connection claim.

VA received the Veteran's claim for an increased rating within the appeal period of a May 2009 rating decision that granted service connection for PTSD.  See 38 C.F.R. § 20.302 (2013).  Nonetheless, in light of the fact his October 2009 claim expressed no dispute or disagreement with that rating decision, the Board does not deem it a Notice of Disagreement.  See 38 C.F.R. § 20.201 (2013).   Hence, the Board has characterized the issue as set forth on the cover sheet.

In light of the fact the Veteran seeks the highest possible rating, the Board takes jurisdiction of the issue of individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board Hearing via video conference in February 2013 with the undersigned sitting at the Board's Central Office in Washington, DC, and the Veteran sitting at the local RO.  A transcript of the hearing testimony is associated with the claims file.  The Veteran submitted additional evidence after the hearing for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).  

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to service connection for OSA as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows the Veteran's PTSD manifests with occupational and social impairment with deficiencies in most areas.

2.  As of January 17, 2013, the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the requirements for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400(o)(2), 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The requirements for a TDIU have been met, effective January 17, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.400(o)(2), 4.3, 4.7, 4.16.


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 and October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The letters were time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, and suggested evidence that would assist with proving his claims.  Finally, as noted earlier, the record of the hearing was held open for submission of additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Bryant requirements were met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the primary concern is the present level of disability, Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for both an initial disability rating and from the time an increased rating claim was filed for an existing disability until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Rating Criteria

In addition to the general requirements for rating disabilities, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  

Analysis

As noted in the Introduction, a May 2009 rating decision granted service connection for PTSD and assigned an initial 50-percent rating, effective in June 2008.  Also as noted, VA received the Veteran's claim for an increased rating in October 2009.

A 50-percent evaluation will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence of record shows that, historically, the Veteran's PTSD has manifested by isolating behavior, hypervigilance, depression, sleep impairment, decreased concentration, nightmares, and flashback-symptoms.  Additionally, he at times detects a foul odor that he describes as the smell of death.  His symptoms have also included depression, a chronic sense of hopelessness, and anger.  He required one instance of inpatient psychiatric treatment in October 2004.  A June 2008 rating decision denied entitlement to service connection for a depressive disorder, which was not appealed and became final.  See 38 C.F.R. §§ 20.200, 20.302.  The Board notes, however, that the Veteran's treatment records indicate depression as a common co-morbidity with PTSD.  Further, the examiners have not separately identified the Veteran's several symptoms with one of the other disorders.  Hence, the Board deems all of the Veteran's noted symptoms to be attributable to his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A June 2008 PTSD examination report reflects an Axis V Global Assessment of Functioning (GAF) 50.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  Parenthetically, the Board notes VA has not yet implemented DSM-V.  Hence, DSM-IV is still the governing directive.

A GAF of 50 is at the top end of the range 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent
shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The April 2009 examination report notes a GAF of 50.  Throughout the treatment records, except for approximately a week from late-August to September 1, 2009	, examiners have generally assessed the Veteran's GAF as being between 51 to 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  There was also a score of 45 shown in April 2009, again indicating serious symptoms.

The examiner at the April 2009 Compensation and Pension examination referred the Veteran to the walk-in mental health clinic for assessment, as he presented with severe psychopathology; namely, catatonic and cognitive symptoms together with PTSD/depression.  Per the April 2009 emergency department entry, the Veteran had continuing complaints of severe depression with some psychomotor features.  He complained of poor sleep, though he was in bed for 7.5 hours per night; and, he admitted non-compliance with his medications.  His wife reported that the Veteran repeatedly heard someone at their door and became extremely distressed until she checked and showed him that no one was there.  The Veteran denied suicidal or homicidal ideation.  Despite his depression, the Veteran had continued to work as a janitor.  The nurse practitioner noted no problem with impulse control.  Axis V GAF was assessed as 45 to 50.

A September 2009 VA Discharge Summary notes the Veteran initially presented due to the initiation of involuntary commitment.  His assigned GAF was 20 to 30 on admission.  The next morning, the Veteran requested his status be changed to voluntary admission.  He complained of progressively increased depressed mood, which had worsened after his wife separated from him and filed for divorce and served him with the papers.  The Veteran reported noncompliance with his medications, which increased his auditory hallucinations, caused him to improperly attend to his activities of daily living and to miss work.  His medications were resumed, and Prazosin was added for nightmares.  The Veteran's mood increased and stabilized as his hospitalization progressed, he consistently denied suicide and homicide ideation, and his auditory hallucinations resolved.  His treatment team determined the Veteran no longer met the criteria for involuntary commitment, and he was discharged in stable condition to the care of his wife.

Although deemed sufficiently stable for release from inpatient treatment, the evidence of record shows the Veteran's symptoms have remained essentially the same, with little or no improvement.  At his two-week follow-up after his discharge, the Veteran reported he still felt panic at times.  On mental status examination he looked older than his stated age, and he averted eye contact.  There were no abnormal movements, but his attention span was not intact.  His speech was of a halting rate and rhythm with decreased amplitude.  The Veteran's mood was panicky, and his affect constricted.  His impulse control appeared in tact, as was his memory, though he reported he felt it came and went.  He denied any suicidal or homicidal ideation or any hallucinations.  GAF 50 was assigned.

The outpatient records show that the Veteran's depression ebbs and flows, but his anger, isolating behavior, irritability, and sense of panic have remained constant.  In a March 2010 treatment report, the Veteran complained of continued poor sleep, which included as due to his OSA and inefficient use of his CPAP device.  He reported continued nightmares where he awoke in a fit of anxiety and fear.  He reported further that he had lost interest in things, all of which had placed a strain on his marriage of 21 years.  The entry notes he and his wife had reconciled.  She reported the Veteran was quite disengaging, distant, did not talk much, and there was no intimacy.  The Veteran reported hearing the doorbell when there was no one at the door, he constantly checked the doors, did not want to go anywhere, and he had frequent conflict with their teenage son.

The examiner noted that the Veteran appeared disheveled, had a blunted facial expression, and was withdrawn, though he answered questions.  He endorsed interpersonal conflict on his job, which resulted in his employer transferring him to the nightshift.  The Board notes the employer's October 2009 letter to that effect is in the claims file.  In April 2010, the Veteran's depression was better, but he continued to report nightmares, exaggerated startle reflex, and hypervigilence.  He was med-compliant, and GAF was assessed 58.

In short, the evidence of record shows that the Veteran's impairment approximates a 70-percent rating.  38 C.F.R. §§ 4.1, 4.10.  His wife's February 2011 letter indicates that he does not want to go out and has conflict on his job.  He and his wife cannot watch television together, as he constantly checks the doors and hears a doorbell that is not actually ringing.  The treatment records, and the wife's testimony at the hearing, note the Veteran's wife must manage his medication and ensure he takes them, and she drives him to all of his appointments.  Hence, the evidence of record shows the Veteran's symptoms have impaired his ability to fully function independently, thus warranting a 70 percent evaluation.

However, the Board finds a 100-percent rating has not been met or approximated, as the Veteran and his wife maintain their marital relationship, despite the strains of his disability on the marriage.  Moreover, the Veteran reports his relationship with his teenage son has improved.  Thus, his PTSD has not eliminated his ability to maintain family relationships at any point during the rating period on appeal.  Further, the outpatient records show that his impulse control has remained intact, and he has consistently denied suicidal or homicidal ideation.  He also attends to most of his activities of daily living.

As set forth above, the Veteran was hospitalized for a brief portion of the current rating period-for about eight days.  As discussed earlier, he was stabilized within a day, and he has not required another hospitalization.  Although his representative asserted at the hearing that his symptoms had increased beyond the ability of his medications to help, the treatment records in December 2012 note continuous depression but show a GAF of 54.  A January 2013 entry notes that the Veteran was feeling worthless, he avoided crowds, and he was very anxious and mad.  Mental status examination revealed adequate grooming.  He avoided eye contact, but was able to answer questions and related better.  His speech was clear, of a normal rate, tone and volume.  Thought process was normal; and, his mood was irritable but less so than the prior month.  He denied suicidal or homicidal ideation, and the examiner noted the Veteran's judgment and insight were adequate.  Thus, the Board finds the above symptoms do not rise to the level of a 100 percent rating.  Indeed, total occupational and social impairment has not been shown.  He maintains interactions with his family, and although not ideal, they do not equate to complete social impairment- the 70 percent evaluation assigned herein already contemplates an inability to establish and maintain effective relationships.  

In light of all of the above, the Board finds the Veteran's PTSD has manifested at the 70-percent rate for the entire rating period on appeal.  There is no factual basis for a staged rating for any part of the current rating period.

Individual Unemployability

Governing Law and Regulations

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment. However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

As the Board allows a 70-percent rating for the Veteran's PTSD, his total combined rating for his service-connected disabilities is at least 70 percent, one of which is rated at least 40-percent disabling.  Hence, he meets the criteria for schedular consideration.  Id.

Prior to his current job, the Veteran worked as a school bus driver.  His wife reported, however, that he frequently got lost due to his memory impairment, and she would have to go and lead him through his route.  She encouraged him to quit the job for the safety of the children.  As noted earlier, the evidence of record reflects the Veteran's current occupation is janitor; and, he was moved to the nightshift due to interpersonal conflict on the job.  The Veteran's wife's February 2011 letter relates concern that the Veteran would lose his job due to his forgetfulness.  In a November 2011 outpatient entry, the Veteran reported the same concern.  A January 2013 entry notes the Veteran reported he did not go to work half of the time because he felt anxious and upset.  At the hearing, he testified he had not worked in a while, as he could not stand people.  See Transcript, p. 11.  Hence, the Board finds the totality of the evidence convinces the Board the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment as of January 17, 2013, the date of the outpatient entry indicating significant absence from work.  38 C.F.R. §§ 3.340, 3.400(o)(2), 4.3, 4.7, 4.16.


ORDER

Entitlement to an evaluation of 70 percent for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, effective January 17, 2013.


REMAND

Additional medical input is needed on the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  In an October 2009 statement, the Veteran's Primary care physician opined that the Veteran's PTSD aggravates his OSA.  She noted several studies supporting the relationship but did not identify or discuss the findings of the studies.  A VA treating psychiatrist, Dr. S.E. B-F, however, noted in an August 2009 outpatient entry that she had no knowledge of any relationship or link between OSA and PTSD.

The October 2009 respiratory examination report reflects the examiner opined the Veteran's OSA was a medical condition related to his obesity and poor pulmonary mechanics; and, it is not worsened by the Veteran's PTSD.

2.  The AMC/RO will send the claims file to Dr. B-F, or another equally qualified psychiatrist, and also to the examiner who conducted the October 2009 respiratory examination.  Ask both to review the studies noted in the articles submitted by the Veteran in February 2013.  Ask both examiners to indicate their agreement or disagreement with the cited studies, and whether either of the studies causes them to change their previous opinion of no causal or aggravating relationship between OSA and PTSD.

Both examiners are asked to provide a full explanation for their opinion.

3.  After the above is compete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Should either the psychiatrist, respiratory examiner, or a substitute examiner find that the requested opinions cannot be rendered without an examination of the Veteran, the AMC/RO will arrange for such examination.  The claims file must be provided for review by the examiner as part of the examination.

5.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


